Citation Nr: 9930532	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-13 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for pleural and pulmonary asbestosis, for the purpose of 
accrued benefits.

REPRESENTATION

Appellant represented by:	The American Legion

	WITNESS AT HEARING ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
June 1947.  He died on July [redacted], 1995.  The appellant is 
the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to accrued 
benefits based on an increased evaluation for pleural and 
pulmonary asbestosis.  


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1995.

2.  At the time of the veteran's death he had a claim pending 
for an increased evaluation for pleural and pulmonary 
asbestosis, which was not addressed by the RO prior to his 
death.  

3.  The appellant, who is the veteran's widow, filed and 
perfected an appeal of claim for accrued benefits on August 
28, 1995, which was denied by the RO in a November 1996 
rating decision.    

4.  Based on evidence on file at the time of the veteran's 
death, his pulmonary and pleural asbestosis was manifested by 
complaints of shortness of breath, after walking two flights 
of stairs, pulmonary function tests from the most recent VA 
examination of March 1993, which showed forced vital capacity 
(FVC) measured as 79 percent predicted; and Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB))of 52 percent predicted.

CONCLUSION OF LAW

The criteria for an evaluation for asbestosis of 60 percent, 
for the purposes of accrued benefits have been met.  38 
U.S.C.A. §§ 1155, 5101, 5107, 5121 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.321, 3.1000, 4.1, 4.2, 4.7. 4.10, 4.21, 4.25, 
4.97, Diagnostic Code 6833 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background-Pertinent Legal Principles

38 U.S.C.A. § 5107(a) (West 1991) mandates that a claim be 
well grounded.  A claim for accrued benefits is derivative in 
nature.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1994).  
In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) the 
United States Court of Appeals for the Federal Circuit held 
that, together, 38 U.S.C.A. §§ 5101 and 5121 (West 1991 & 
Supp. 1999) compel the conclusion that for a surviving spouse 
to be entitled to accrued benefits, the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to accrued benefits under existing ratings 
or decisions (comporting with Zevalkink that an "accrued 
benefits claim is derivative").  In this matter, the veteran 
had filed a claim for an increased evaluation for his 
service-connected asbestosis in April 1995.  No rating action 
was taken prior to his death on this claim.  The appellant 
filed a claim for DIC benefits in August 1995.  A claim for 
DIC benefits is deemed to include a claim for any accrued 
benefits under 38 C.F.R. § 3.1000(c).  Romeo v. Brown, 5 Vet. 
App. 388, 392 (1993).  See also Satchel v. Derwinski, 1 Vet. 
App. 258, 259 (1991) and Isenhart v. Derwinski, 3 Vet. App. 
177, 179 (1992).  The RO denied accrued benefits based on 
increased evaluation of asbestosis by rating decision of 
November 1996, and the appellant has timely perfected an 
appeal of this decision.

Thus, where there was a claim pending on the date of the 
veteran's death, there may legally be a claim for accrued 
benefits if, as here, the accrued benefits claim is timely 
filed (within one year of death under 38 U.S.C.A. § 5121(c) 
(West 1991 & Supp. 1999).  Since the accrued benefits claim 
is derivative in nature, whether the accrued benefits claim 
is well-grounded, within the meaning of 38 U.S.C.A. 
§ 5107(a), rests upon the well-groundedness of the veteran's 
underlying claim. In simpler terms, the well groundedness of 
a claim for accrued benefits depends upon whether the 
veteran's underlying claim was well-grounded.

A claim for an increased rating is a new claim, not a 
reopened claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992) and Stanton v. Brown, 5 Vet. App. 563, 565 
(1993).  A veteran's assertion of an increase in severity of 
a service-connected disorder constitutes a well-grounded 
claim requiring the VA fulfill the statutorily mandated duty 
to assist under 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).

Accordingly, the veteran's underlying claim for an increased 
rating, pending at his death, was well grounded and, thus, 
the accrued benefits claim based upon the prior increased 
rating claim is likewise well-grounded.  Previously, the 
maximum period of time for payment of accrued benefits was 
for one year prior to death.  However, under Section 507, 
Title V, of Public Law 104-275, which became effective 
October 9, 1996, the period of time for payment of accrued 
benefits is two years prior to death.

Generally, once a well-grounded claim has been submitted, 38 
U.S.C.A. § 5107(a) (West 1991) mandates a VA duty to assist 
in developing all pertinent evidence.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  38 U.S.C.A. § 5121(a) (West 1991 
& Supp. 1999) and 38 C.F.R. § 3.1000 (1999) specifically 
provide that accrued benefits are payable under either (a) 
"existing ratings or decisions", or (b) "based on evidence in 
the file at the date of death." In this case, there is no 
allegation that accrued benefits are warranted under 
"existing ratings or decisions" and, thus, entitlement to 
accrued benefits in this case must be based on evidence in 
the file at the date of death.

Accordingly, since the duty to assist is limited in accrued 
benefits claims to the evidence on file, (as discussed above) 
there is no further duty to assist in this case.

Factual Background

The report from X-ray study and computerized tomography (CT) 
scans undertaken from March 1990 revealed conclusions that 
the veteran had abnormal high resolution CT scan with 
widespread pleural plaque formation and some of the plaques 
calcified, compatible with asbestos inhalation.

The report from a March 1993 VA examination revealed a 
medical history of the veteran having breathing problems 
beginning in 1986, when he sought medical attention.  He was 
said to have worsening breathing problems in 1990, with the 
abnormal CT scan findings from 1990 noted.  His complaints at 
the time of the March 1993 VA examination were of shortness 
of breath, primarily on exertion.  He was a nonsmoker for 
several years.  On respiratory examination, the lungs were 
clear to auscultation and percussion.  Breath sounds were 
equal and bilateral.  There was no decrease in inspiration in 
any of the lung fields that were auscultation.  As for 
tolerance in exercise, he stated that he could only walk two 
flights of stairs before getting extremely short of breath.  
He also noted that he could walk only two blocks before 
experiencing extremely shortness of breath.  He did not have 
any persistent cough.  

Diagnostic test studies included electrocardiogram (EKG) 
findings, which showed no active disease, within normal range 
and no sign of ischemia.  A chest X-ray compatible with his 
previous study, also showed no active disease.  Chemical 
profile and pulmonary function tests done at a private 
hospital were indicative of mild restrictive disease as 
indicated by the total lung capacity and moderate decrease in 
diffusing.  The diagnoses were changes in lung per previous 
CT scan and X-ray studies that are consistent with 
interstitial fibrosis in both lungs and compatible with 
asbestos inhalation.  A handwritten addendum included pleural 
and pulmonary asbestosis, moderate, restrictive pulmonary 
impairment, secondary erythrocytosis.  Repeat CT was not 
recommended in a handwritten addendum.  

Pulmonary function tests from March 1993, conducted in a 
private hospital, revealed FVC measured as 79 percent 
predicted; a Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB))of 52 percent 
predicted.

By rating decision of June 1993, the RO granted service 
connection for asbestosis, and assigned a 30 percent 
evaluation under Diagnostic Code 6802.  The 30 percent 
evaluation has been continued in subsequent rating decisions.  

In December 1994, the veteran underwent surgery for colon 
cancer at a VA medical center.  The surgical report noted 
that the lungs were clear to auscultation except for faint 
bilateral crackles, and it was noted that he used Proventil 
inhaler, 2 puffs.  X-ray of the chest showed multiple 
calcified granulomas.  By February 1995, the cancer had 
metastasized to his liver, as noted in a biopsy report, which 
also noted the lungs to be clear to auscultation bilaterally.  
In April 1995, the veteran continued to be treated for colon 
cancer, and the diagnosis of asbestos pleural disease was 
noted with complaints of right upper lobe discomfort.  In 
another April 1995 outpatient report, his past medical 
history was significant for asbestos pleural disease, with 
the last FEV1 was 2.4 which is the 70th percentile; last FVC 
3.19, which is in the 72nd percentile and last ratio, which 
was in the 97th percentile, which was in October 1994.  
Review of systems was unremarkable except for dyspnea on 
exertion with 2 flights of stairs, which was stable and 
associated with asbestosis.  

On July 17, 1995, the veteran died, with the cause of death 
initially given on the hospital report as suspected 
respiratory failure secondary to metastatic lung disease, but 
corrected to metastatic colon cancer, to lungs.  X-ray of the 
chest revealed bilateral lobe infiltrates, no effusions, with 
several metastatic nodules in his left lung field as well as 
right upper lung level.  In August 1995, the death 
certificate was corrected to cause of death due to metastatic 
liver disease due to colon carcinoma.

On the occasion of a hearing on appeal before a hearing 
officer at the RO in August 1997, the appellant testified 
that symptomatology attributable to the veteran's service-
connected pleural and pulmonary asbestosis increased in 
severity approximately six months prior to December 1994.  In 
this regard, she noted that he was diagnosed as having cancer 
in December 1994.  The appellant further stated that the 
veteran experienced difficulty breathing and was unable to 
walk any distance due to shortness of breath.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  

Following the veteran's death, but while the claim for 
accrued benefits was pending, the rating criteria for 
evaluating respiratory disorders were significantly revised, 
effective October 7, 1996, including the creation of a new 
Diagnostic Code, 6833, that pertains specifically to 
asbestosis and that did not exist in the previous rating 
schedule.  

Prior to his death in July, 1995, the veteran's service-
connected asbestosis was rated by analogy under Diagnostic 
Code 6802.  Under the provisions of Diagnostic Code 6802, 38 
C.F.R. Part 4 (1995), moderate disability, with considerable 
pulmonary fibrosis, and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests, warranted a 30 percent 
evaluation.  Severe disability, extensive fibrosis, severe 
dyspnea on slight exertion with corresponding ventilatory 
deficit confirmed by pulmonary function tests and marked 
impairment of health warranted a 60 percent evaluation.  
Where disability was pronounced, with the extent of lesions 
comparable to far advanced pulmonary tuberculosis or 
pulmonary function tests confirming a markedly severe degree 
of ventilatory deficit; with dyspnea at rest and other 
evidence of severe impairment producing total incapacity, a 
100 percent evaluation was warranted.  38 C.F.R. Part 4, 
Diagnostic Code 6802 (1995).

Currently, the general rating formula for Interstitial Lung 
Disease, specifically asbestosis, 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (1999), provides the following: 
Forced Vital Capacity (FVC) less than 50 percent predicted, 
or; Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) 
by the Single Breath Method (SB) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
required outpatient oxygen therapy warrants a 100 percent 
rating.  FVC of 50 to 64 percent predicted, or; DLCO (SB) of 
40 to 55 percent predicted, or; maximum exercise capacity of 
15 to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation warrants a 60 percent rating.  FVC of 65 to 74 
percent predicted, or; DLCO (SB) of 56 to 65 percent 
predicted warrants a 30 percent rating.  38 C.F.R. Part 4, 
Diagnostic Code 6833 (1999).

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, 
unless it has retroactive effect, a new law or VA regulation 
is not applicable to a claimant where it is less favorable, 
requiring VA adjudication of a claim under both the new and 
old versions to determine the extent to which each may be 
more favorable.  DeSousa v. Gober, 10 Vet App 461, 467 (1997) 
(citing Lasovick v. Brown, 6 Vet. App. 141, 151 (1994)).

Upon review of the evidence, the Board finds that the 
evidence supports a 60 percent grant, but no more, for the 
veteran's asbestosis for accrued benefits purposes.  In this 
instance, the Board finds that the revised Diagnostic Code 
6833 is more favorable.  The report from the most recent VA 
examination in March 1993, specifically the accompanying 
pulmonary function test result, which showed a DLCO (SB)of 52 
percent predicted, falls within the range of DLCO (SB) of 40 
to 55 percent predicted, which is the criteria for a 60 
percent evaluation under Diagnostic Code 6833.  However, 
there is no evidence of record showing that the veteran's 
asbestosis approached the criteria for a 100 percent 
evaluation under either the old or new criteria. 

There was no evidence that the asbestosis resulted in 
pronounced disability with the extent of lesions comparable 
to far advanced pulmonary tuberculosis or pulmonary function 
tests confirming a markedly severe degree of ventilatory 
deficit; with dyspnea at rest, which would warrant a 100 
percent evaluation under DC 6802.  Nor is there evidence that 
any pulmonary function testing actually conducted showed 
results which fell within the ranges for a 100 percent 
evaluation under 6833, nor was there any evidence of 
cardiorespiratory limitation, or; cor pulmonale or pulmonary 
hypertension, nor was there evidence that the veteran 
required outpatient oxygen therapy as due to his asbestosis, 
which could also establish a 100 percent evaluation under 
that particular diagnostic code.  In fact, apart from the 
single pulmonary function test score falling within the range 
of a 60 percent evaluation under DC 6833, the remainder of 
the veteran's symptoms due to asbestosis appeared to fall 
within the criteria for a 30 percent evaluation under both 
the old and new criteria. 

In sum, a 60 percent evaluation, but no more, is warranted 
for pleural and pulmonary asbestosis for accrued benefits 
purposes.  


ORDER

An increased evaluation of 60 percent for pleural and 
pulmonary asbestosis is granted for the purpose of accrued 
benefits, subject to the law and regulations governing the 
payment of monetary benefits.


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

